 1   LiLaw Inc.
     J. James Li, Ph.D. (SBN 202855; Email: lij@lilaw.us)
 2   Tony Abdollahi (SBN 157235l; Email: abdollahia@lilaw.us)
     5050 El Camino Real, Suite 200                                   JS-6
 3   Los Altos, California 94022
     Telephone:      (650) 521-5956
 4   Facsimile:      (650) 521-5955
     Attorneys for Plaintiff XUEYING ZHAI
 5                                                                 August 22, 2019
 6   Robert K. Wing, Esq. (SBN 130542)                                 VPC
     Robert K. Wing, A PLC
 7   Email: rkw@rkwing.com
     2424 S.E. Bristol, Suite 300
 8   Newport Beach, CA 92660
     Telephone:(949) 261-2246
 9   Facsimile: (949) 261-0241
10   Attorneys for Defendants
     STEVEN H. ZHANG and XIAOLI YANG
11

12

13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15

16   Xueying Zhai,                          )     Case No. 2:17-cv-04946-SJO-RAO
                                            )
17            Plaintiff,                    )
                                            )     JUDGMENT PURSUANT TO
18        v.                                )     STIPULATION FOR ENTRY OF
                                            )     JUDGMENT SUBJECT TO
19   Steven Hongjie Zhang, Michael Jun      )     SETTLEMENT AGREEMENT
     Zhang, Law Office of Michael J. Zhang, )     WITH COVENANT NOT TO
20   Xiaoli Yang and Does 1 -10,            )     EXECUTE; ORDER VACATING
                                            )     PRE-TRIAL CONFERNECE AND
21                 Defendants.              )     JURY TRIAL DATES
                                            )
22                                          )     Judge: Hon. S. James Otero
                                            )     Location: Courtroom 10C
23                                          )
24

25
               UPON REVIEW OF THE STIPULATION ENTERED INTO BETWEEN
26
     THE PLAINTIFF XUEYING ZHAI AND DEFENDANT STEVEN HONGJIE
27
     ZHANG, Docket No. 118, and subject to the covenants and representations
28
     contained and incorporated therein, the Court enters Judgment as follows:

                                            1.             STIPULATED JUDGMENT
 1        1.   Plaintiff, Xueying Zhai is entitled to a Judgment against Defendant Steven
 2   Hongjie Zhang in the amount of One Million Forty Thousand Dollars
 3   ($1,040,000.00);
 4        2.   All other claims for relief alleged and incorporated within the Plaintiff’s
 5   Third Amended Complaint herein are dismissed with prejudice;
 6        3.   Each party to bear their own attorney’s fees and costs;
 7        4.   The Court shall retain jurisdiction over the within Action (Case No. 2:17-
 8   cv-04946-SJO-RAO) to enforce the Judgment and that this Judgment is subject to
 9   the terms and covenants provided within the parties Settlement Agreement.
10        5.   The Pre-Trial Conference currently set for October 28, 2019 is vacated;
11        6.   The Jury trial currently set for November 5, 2019 is also vacated and off
12   the Court’s calendar.
13

14   IT IS SO ORDERED.
15
     Dated: 8/22/19
16

17

18   _______________________________
19   Hon. S. James Otero
     U.S. DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                             2.              STIPULATED JUDGMENT
